IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Craig Stedman, in his Official Capacity     :
as Lancaster County District                :
Attorney,                                   :
             Petitioner                     :
                                            :   No. 146 M.D. 2019
             v.                             :
                                            :   Argued: September 11, 2019
Lancaster County Board of                   :
Commissioners; Joshua Parsons, in his       :
Official Capacity as Chairman of the        :
Lancaster County Board of                   :
Commissioners; Dennis Stuckey, in his       :
Official Capacity as Vice-Chairman          :
of the Lancaster County Board of            :
Commissioners; Craig Lehman, in his         :
Official Capacity as Lancaster County       :
Commissioner,                               :
            Respondents                     :
                                            :
Joshua Shapiro, in his Official Capacity    :
as Pennsylvania Attorney General; and       :
Brian Hurter, in his Official Capacity as   :
Lancaster County Controller,                :
            Non-adverse Respondents         :


BEFORE:      HONORABLE MARY HANNAH LEAVITT, President Judge
             HONORABLE RENÉE COHN JUBELIRER, Judge
             HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE MICHAEL H. WOJCIK, Judge
             HONORABLE ELLEN CEISLER, Judge


OPINION BY
JUDGE McCULLOUGH                                      FILED: November 20, 2019


             In our original jurisdiction, Craig Stedman, in his official capacity as the
District Attorney of Lancaster County (Stedman), filed a petition for review (PFR) on
March 13, 2019, and later an amended PFR on April 8, 2019, in the nature of a
complaint seeking declaratory and injunctive relief. In the PFR, Stedman named as
respondents the Lancaster County Board of Commissioners (County Commissioners),
and Joshua Parsons (Parsons), Dennis Stuckey (Stuckey), and Craig Lehman
(Lehman), in their official capacities as Chairman of the Board, Vice-Chairman of the
Board, and Commissioner, respectively, (collectively, the Commissioners).1 Stedman
also named as respondents Joshua Shapiro and Brian Hurter, in their official
capacities as the Attorney General of Pennsylvania (Attorney General) and the
Controller of Lancaster County (Controller), respectively.             With respect to the
Attorney General and Controller, Stedman originally named them as “Nominal/Non-
adverse” respondents and then, in the amended PFR, as “Indispensable/Non-adverse”
respondents.
               The Commissioners have filed preliminary objections, asserting that we
lack subject matter jurisdiction over the claims raised by Stedman; that Stedman has
failed to state a claim upon which relief can be granted; and/or that his claims present
a non-justiciable controversy. The dispositive issue is whether the Attorney General
is an indispensable party to this matter and thus, whether we possess original subject
matter jurisdiction to entertain the suit and claims filed by Stedman. We conclude
that we lack subject matter jurisdiction.


                                      I. Background
               Broadly speaking, Stedman’s amended PFR, filed on April 8, 2019,
alleges that the Commissioners and its individual members are attempting to inhibit
his use of funds exclusively committed to his control; interfere with his rights to
control human resource matters within his office; and threaten, “intimidate,” and


       1
         The Commissioners are the official body responsible for the transaction of business in
Lancaster County. (PFR ¶ 10.)


                                              2
“silence him” in order to prevent him from challenging the Commissioners’ power
and authority. (PFR ¶¶1-4.)
              In general, Stedman’s claims involve his authority under current section
5803 of what is commonly referred to as the Forfeiture Act, 42 Pa.C.S. §5803.2,3

       2
         The Forfeiture Act, previously referred to as the Controlled Substances Forfeiture Act,
formerly 42 Pa.C.S. §§6801-6802, was repealed by the Act of June 29, 2017, P.L. 247 approved
June 29, 2017, and effective as of July 1, 2017. The current version of the Forfeiture Act can be
considered as instituting reform of the civil asset forfeiture procedures in the Commonwealth and is
presently located at sections 5801 through 5808 of the Judicial Code, 42 Pa.C.S. §§5801-5808.

       3
        The provisions or subsections of section 5803 of the Forfeiture Act that are relevant to
Stedman’s claims are reproduced, in pertinent part, as follows:

              Asset forfeiture.

                                                ...
              (f) Use of property held in custody.-- When property is forfeited
              under this chapter, the property shall be transferred to the custody of
              the district attorney, if the law enforcement authority seizing the
              property has local or county jurisdiction, or the Attorney General, if
              the law enforcement authority seizing the property has Statewide
              jurisdiction. The district attorney or the Attorney General, where
              appropriate, may:

                      (1) retain the property for official use; or
                      (2) sell any forfeited property which is not required to be
                      destroyed by law and which is not harmful to the public,
                      except that the proceeds from the sale shall be used to pay all
                      proper expenses of the proceedings for forfeiture and sale,
                      including expenses of seizure, maintenance of custody,
                      advertising and court costs. The balance of the proceeds shall
                      be used and distributed in accordance with this chapter.

                                                ...

              (g) Use of cash or proceeds of property.-- Cash or proceeds of
              property, subject to forfeiture under section 5802 and transferred to
              the custody of the district attorney under subsection (f) shall be
              placed in the operating fund of the county in which the district
              attorney is elected. The appropriate county authority shall
(Footnote continued on next page…)
                                                 3
(continued…)

           immediately release from the operating fund, without restriction, a
           like amount for the use of the district attorney for the enforcement of
           or prevention of a violation of the provisions of The Controlled
           Substance, Drug, Device and Cosmetic Act. The funds shall be
           maintained in an account or accounts separate from other revenues of
           the office. The entity having budgetary control shall not anticipate
           future forfeitures or proceeds from future forfeitures in adoption and
           approval of the budget for the district attorney.

                                            ...

           (i) Authorization to utilize property.-- Cash or proceeds of property
           subject to forfeiture under section 5802 and transferred to the custody
           of the district attorney or Attorney General under subsection (f) shall
           be utilized by the district attorney or Attorney General for the
           enforcement of or prevention of a violation of the provisions of The
           Controlled Substance, Drug, Device and Cosmetic Act.                 In
           appropriate cases, the district attorney and the Attorney General may
           designate proceeds from the forfeited property to be utilized by
           community-based drug and crime-fighting programs and for
           relocation and protection of witnesses in criminal cases. Real
           property may be transferred to a nonprofit organization to alleviate
           blight resulting from violations of The Controlled Substance, Drug,
           Device and Cosmetic Act.

           (j) Annual audit of forfeited property.-- Every county in this
           Commonwealth shall provide, through the controller, board of
           auditors or other appropriate auditor and the district attorney, an
           annual audit of all forfeited property and proceeds obtained under
           this chapter. The audit shall not be made public but shall be
           submitted to the Office of Attorney General. By September 30 of each
           year, the county shall report all forfeited property and proceeds
           obtained under this chapter and the disposition of the property during
           the preceding year to the Attorney General. The Attorney General
           and each district attorney shall maintain and create appropriate
           records to account for the property forfeited in a fiscal year and the
           use made of the property forfeited. Each audit shall include:

                  (1) Date property was seized.
                  (2) The type of property seized.
                  (3) Where property was seized.
(Footnote continued on next page…)
                                             4
Quoting section 5803(g) of the Forfeiture Act, Stedman avers that “cash or proceeds
of property subject to forfeiture under the law are now ‘transferred to the custody of
the district attorney’ and ‘shall be placed in the operating fund of the county in which
the district attorney is elected,’” in accordance with section 5803(g) of the Forfeiture
Act. (PFR ¶19) (quoting 42 Pa.C.S. §5803(g)). Stedman further alleges that, in
accordance with section 5803(g) of the Forfeiture Act, “the appropriate county
authority” should release without restriction an amount for his use as District
Attorney “for enforcement of or prevention of the provisions of The Controlled



(continued…)

                      (4) The approximate value.
                      (5) The alleged criminal behavior with which the property is
                      associated.
                      (6) The disposition or use of property forfeited.
                      (7) Whether the forfeiture was related to a criminal case and
                      the outcome of the criminal case.
                      (8) Date of forfeiture decision.

               (k) Annual report and confidential information.--The Attorney
               General shall annually submit a report to the Appropriations
               Committee and Judiciary Committee of the Senate and to the
               Appropriations Committee and Judiciary Committee of the House of
               Representatives specifying the forfeited property or proceeds of the
               forfeited property obtained under this chapter during the fiscal year
               beginning July 1, and the following shall apply:

                      (1) The report shall include all information required under
                      subsection (j) subject to the limitations provided under
                      paragraph (2).
                      (2) The Attorney General shall adopt procedures and
                      guidelines, which shall be public, governing the release of
                      information by the Attorney General or the district attorney to
                      protect the confidentiality of forfeited property or proceeds
                      used in ongoing law enforcement activities.
42 Pa.C.S. §5803(f), (g), (i)-(k) (emphasis added).


                                                  5
Substance, Drug, Device and Cosmetic Act.[4]”               (PFR ¶20) (quoting 42 Pa.C.S.
§5803(g)). Stedman alleges that he has sole control over the funds obtained through
forfeiture subject to two layers of oversight as mandated by the Forfeiture Act. (PFR
¶24.) According to Stedman, the first is that Hurter, the Controller, must perform an
annual audit of all property and proceeds obtained and used by him as the District
Attorney as required by section 5803(j) of the Forfeiture Act, 42 Pa.C.S. §5803(j).
(PFR ¶25.) The second, and more important layer of oversight for our purposes, is
the alleged role and extent of involvement of the Attorney General in reviewing the
Controller’s audit. In this regard, Stedman avers that the Attorney General is tasked
by section 5803(k) of the Forfeiture Act, 42 Pa.C.S. §5803(k), to adopt reporting
procedures and guidelines for district attorneys to be used in auditing and reporting
the forfeiture assets and with creating and submitting an annual report to the
Appropriations and Judiciary Committees of the Pennsylvania House and Senate.
Stedman alleges that the procedures and guidelines developed by the Attorney
General, set forth at section 5803(k)(2) of the Forfeiture Act, are specifically
designed and intended “to protect the confidentiality of forfeited property or proceeds
used in ongoing law enforcement activities.”               (PFR ¶28) (quoting 42 Pa.C.S.
§5803(k)(2)).
               Against this statutory background, Stedman alleges the following facts
in support of his claims. He notes that he is currently in possession of forfeited funds
and used a portion of them to lease a 2016 Toyota Highlander, which has been used
by Stedman and members of the District Attorney’s office as an “official vehicle.”
(PFR ¶29-31.) Stedman alleges that, prior to leasing the vehicle, he followed the
well-established practice for the use of funds obtained through the Forfeiture Act,
(PFR ¶32), and that he requested and received a certification from the Controller

      4
          Act of April 14, 1972, P.L. 233, as amended, 35 P.S. §§780-101 – 780-144.


                                                 6
authorizing him to “lease and/or finance” the vehicle. (PFR ¶33; Exhibit A.) He
avers that the Commissioners insisted that the lease agreement should have been
subjected to their authority to approve contracts as prescribed in the Code of
Lancaster County (Lancaster Code).         (PFR ¶36.)     Stedman contends that the
contracting provisions of the Lancaster Code do not apply to forfeiture expenditures
and maintains that the Commissioners’ approval, per the provisions of the Lancaster
Code, does not apply to expenditures incurred from funds obtained through the
Forfeiture Act. (PFR ¶¶36, 39.) Stedman asserts that, instead, the Commissioners’
sole involvement with the forfeiture funds is their collection, deposit into an account,
and then immediate transfer to him as the District Attorney. (PFR ¶40.) Stedman
alleges that, after the Commissioners transfer the funds to him, any investigation
conducted by the Commissioners is actually an unlawful “audit” under the Forfeiture
Act. More specifically, Stedman contends that such an “audit” usurps the statutory
authority of the Controller and Attorney General under section 5803(j) and risks
violating the confidentiality provisions at section 5803(j) and (k)(2). (PFR ¶¶44-46.)
             Stedman asserts that he brought these issues and concerns to the
attention of the Commissioners through three letters that he sent on March 5 and 7 of
2019, respectively, requesting that the Commissioners “cease and desist [their]
unlawful oversight.”      (PFR ¶¶47-48.)        However, Stedman states that the
Commissioners have maintained that they have the authority to review and/or audit
his use of funds obtained by virtue of the Forfeiture Act as part of the procurement
process in the Lancaster Code. (PFR ¶49.)
             Stedman also proffers facts to support his claim that he characterizes as
“Employment disputes.” (PFR ¶17.) Stedman avers that section 1420(a) of The




                                           7
County Code5 empowers him as district attorney to “appoint such number of
assistants, licensed to practice law in this Commonwealth, to assist in the discharge of
duties,” 16 P.S. §1420. (PFR ¶57.) Further, he avers that section 1620 of the County
Code, 16 P.S. §1620, precludes the Commissioners from interfering with the hiring,
discharging or supervision of such employees. (PFR ¶58.) Stedman asserts that after
he suspended, with pay, and later reinstated an Assistant District Attorney in
February 2019, the Commissioners conducted an investigation into his decisions.
(PFR ¶¶59 – 61.) Stedman advised the Commissioners via letter that they lacked the
authority to take this action, and the Commissioners allegedly responded by issuing a
public statement containing confidential information. (PFR ¶¶62-64.)           Stedman
maintains that the Commissioners’ investigation into matters that belong in his
exclusive authority is unlawful as he is an “independent constitutional officer” not
subject to review by the Commissioners. (PFR ¶68.)
             Stedman next avers that a “legal expense approval dispute” occurred
between him and the Commissioners. According to Stedman, the Commissioners
attempted to “intimidate and silence him by seeking to defund his attempts to defend
himself against their illegal and unlawful encroachments.”         (PFR ¶70.)     More
specifically, Stedman alleges that on March 27, 2019, the Commissioners advised the
Controller that they would not approve payment of any expenditures that Stedman
incurred as a result of this lawsuit, including litigation costs and attorney’s fees,
challenging the Commissioners’ authority. (PFR ¶¶81-82.) Stedman asserts that
under the doctrine of separation of powers, he is entitled to recover the above
expenditures and the Commissioners cannot retaliate against him for filing suit to
vindicate his authority as District Attorney. (PFR ¶¶76-77.) He alleges that the


      5
        The County Code, Act of August 9, 1955, P.L. 323, as amended, 16 P.S. §§101—
3000.3903.


                                           8
Commissioners have already budgeted and appropriated funds for legal fees and
expenses for him to use as District Attorney and that, because the funds have already
been appropriated, the Commissioners cannot retroactively cancel or “defund” the
appropriation.      (PFR ¶¶79-80.)      Stedman contends that, in this aspect, the
Commissioners have violated “the Pennsylvania Constitution and basic separation of
powers principles.” (PFR ¶89.)
               Based on the foregoing allegations, Stedman asserts that he is entitled to
relief in three separate counts. First, in Count I, which Stedman asserts against all the
Respondents, including the Attorney General, Stedman pleads a claim for declaratory
relief under the Declaratory Judgments Act.6          Specifically, he seeks an order
declaring that (1) only the Controller or Attorney General has the authority to audit or
investigate the use of Forfeiture Act funds; (2) the Commissioners cannot audit or
investigate his use of Forfeiture Act funds; and (3) the contracting procedures under
The County Code do not apply to Stedman’s expenditure of Forfeiture Act funds. He
also requests that this Court (1) permanently enjoin the Commissioners and the
named members of the County Commissioners from auditing or investigating him;
(2) award attorney’s fees and costs; and (3) grant further relief as deemed just and
proper. (PFR ¶¶90-98.)
               In Count II, Stedman seeks declaratory relief against the County
Commissioners and Parsons, Stuckey, and Lehman in their official capacities.
Stedman requests an order decreeing that his employment decisions are not subject to
review by these Respondents and that they cannot investigate him. He also requests
that we permanently enjoin the County Commissioners and Parsons, Stuckey, and
Lehman, individually and in their official capacities, from reviewing or investigating



      6
          42 Pa.C.S. §§7531 – 7541.


                                            9
his employment decisions. Further, Stedman seeks an award of attorney’s fees and
costs and other relief as may be deemed proper. (PFR ¶¶99-106.)
             Finally, in Count III, Stedman seeks relief against the Commissioners
and the Controller under the Declaratory Judgments Act. In this claim, Stedman asks
that this Court declare that (1) he is entitled to payment of his attorney’s fees and
costs incurred as a result of this litigation pursuant to basic “separation of powers,”
(2) he is entitled to payment of his attorney’s fees and costs incurred as a result of this
litigation because the payments derive from funds that were already budgeted and
appropriated by the Commissioners, and (3) the payment of such costs and fees do
not require the approval of either the Commissioners or the Controller. Stedman also
requests that we permanently enjoin the Commissioners and the Controller from
refusing to approve these costs and fees, award him attorney’s fees and costs, and
assess other relief as we deem just and proper. (PFR ¶¶107 -115; pp. 33- 34)
             Significantly, Stedman alleges that this Court has original jurisdiction
over the claims in Count I of the PFR under section 761(a)(1) of the Judicial Code, 42
Pa.C.S. §761(a)(1), and ancillary jurisdiction over Counts II and III because they are
related to Count I. (PFR ¶¶7-8.) Stedman avers that Joshua Shapiro, as Attorney
General, is an indispensable party to Count I of the action because resolution of this
claim could have an impact on his authority under the Forfeiture Act. (PFR ¶16.)
             On the same date that he filed the amended PFR, Stedman filed an
application for relief, requesting that summary relief be granted on Counts I through
III of the amended PFR.
             On May 7, 2019, the County Commissioners and Parsons, Stuckey, and
Lehman in their official capacities filed preliminary objections to the amended PFR.
In these preliminary objections, the above Respondents assert that this Court lacks
original jurisdiction over the case; that Stedman fails to state a claim upon which


                                            10
relief can be granted; and that the case should be dismissed for presenting a non-
justiciable controversy.7
              On May 9, 2019, the Controller filed an answer to the amended PFR. On
June 7, 2019, the Attorney General filed an answer and new matter to the amended
PFR. In this filing, the Attorney General alleges that he should “have the opportunity
to be heard” to the extent that this Court’s decision could “directly impact the
statutory role of the Attorney General” under the Forfeiture Act. (Attorney General’s
Answer, 6/7/2018, at 2.) Otherwise, with respect to the averments in the amended
PFR that involve or pertain to the Attorney General, the Attorney General either
asserts a general denial or states that the averment is a conclusion of law to which no
response is necessary. Subsequently, the parties filed briefs in support and opposition
to the preliminary objections and Stedman’s application for summary relief.


                                        II. Discussion
              We begin with the Commissioners’ preliminary objections asserting that
(1) this Court lacks subject matter jurisdiction over all claims in the PFR, (2) the PFR
fails to plead a justiciable case or controversy, and (3) Stedman has failed to state a
legally sufficient claim.
              In support of their argument that we lack subject matter jurisdiction, the
Commissioners first assert that as a “political subdivision” they are not included
within the definition of “Commonwealth government” or an “officer” of the
Commonwealth government, as required to invoke this Court’s original jurisdiction

       7
          On May 8, 2019, Stedman filed a second application for summary relief requesting that
this Court deem the preliminary objections of the Commissioners and their individual members as a
cross-application for summary relief and also for expedited briefing. After Respondents filed
answers to this application, this Court entered an order on May 21, 2019, denying Stedman’s
application but granting Stedman’s request for expedited briefing. Particularly, this Court ordered
briefing on the preliminary objections and Stedman’s original application for summary relief.


                                                11
under section 761(a)(1) of the Judicial Code, 42 Pa.C.S. §761(a)(1). Additionally, the
Commissioners argue that merely naming the Attorney General as a party in Count I
is insufficient to confer this Court with original jurisdiction. The Commissioners
contend that the Attorney General is not an indispensable party to the present matter
and point out that Stedman is not seeking any relief against the Attorney General.
The Commissioners posit that because this Court does not have subject matter
jurisdiction over Count I, we lack ancillary jurisdiction over Counts II or III under
section 761(c) of the Judicial Code.
             In opposition, Stedman argues that this Court possesses subject matter
and original jurisdiction over Count I. Stedman asserts that the Attorney General is
an indispensable party under Count I because he requested a declaration that will
adjudicate rights and responsibilities that will have an impact on the statutory role of
the Attorney General under the Forfeiture Act.          Stedman further asserts that
disposition of Count I could enhance or erode the Attorney General’s rights, and
implicate the Attorney General’s obligations and duties, under the Forfeiture Act. In
this vein, Stedman asserts that we possess ancillary jurisdiction over Counts II and III
because they are sufficiently related to Count I.


                                A. Standard of Review
             In reviewing preliminary objections, all material facts averred in the
complaint, and all reasonable inferences that can be drawn from them, are admitted as
true. Vattimo v. Lower Bucks Hospital, Inc., 465 A.2d 1231, 1232 (Pa. 1983);
Fletcher v. Pennsylvania Property & Casualty Insurance Guaranty Association, 914
A.2d 477, 479 n.2 (Pa. Cmwlth. 2007), aff’d, 985 A.2d 678 (Pa. 2009). However, a
court need not accept as true conclusions of law, unwarranted inferences,
argumentative allegations, or expressions of opinion. Portalatin v. Department of
Corrections, 979 A.2d 944, 947 (Pa. Cmwlth. 2009). “Preliminary objections should
                                           12
be sustained only in cases that are clear and free from doubt.” Pennsylvania AFL-
CIO v. Commonwealth, 757 A.2d 917, 920 (Pa. 2000).


                           B. Lack of Subject Matter Jurisdiction
                We begin with the undisputed basic principle that this Court, as any
other court, must have subject matter jurisdiction over a controversy because, without
it, any judgment rendered would be void. Patterson v. Shelton, 175 A.3d 442, 449
(Pa. Cmwlth. 2017) (citations omitted). Thus, “whenever a court discovers that it
lacks jurisdiction over the subject matter or a cause of action, it is compelled to
dismiss the matter under all circumstances.” Hughes v. Pennsylvania State Police,
619 A.2d 390, 393 (Pa. Cmwlth. 1992).

                Jurisdiction over the subject matter is conferred solely by
                the Constitution and laws of the Commonwealth. The test
                for whether a court has subject matter jurisdiction inquires
                into the competency of the court to determine controversies
                of the general class to which the case presented for
                consideration belongs. Thus, as a pure question of law, the
                standard of review in determining whether a court has
                subject matter jurisdiction is de novo and the scope of
                review is plenary. Whether a court has subject matter
                jurisdiction over an action is a fundamental issue of law
                which may be raised at any time in the course of the
                proceedings, including by a reviewing court sua sponte.
Commonwealth v. Locust Township, 968 A.2d 1263, 1268-69 (Pa. 2009).
                Pertinent here, section 761(a)(1) of the Judicial Code states that “[t]he
Commonwealth Court shall have original jurisdiction of all civil actions or
proceedings . . . [a]gainst the Commonwealth government, including any officer
thereof, acting in his official capacity.” 42 Pa.C.S. §761(a)(1) (emphasis added).8 In


      8
          In its entirety, section 761(a)(1) provides:

(Footnote continued on next page…)
                                                    13
section 102 of the Judicial Code, the term “Commonwealth government” is defined
as follows:

              “Commonwealth government.” The government of the
              Commonwealth, including the courts and other officers or
              agencies of the unified judicial system, the General
              Assembly and its officers and agencies, the Governor, and
              the departments, boards, commissions, authorities and
              officers and agencies of the Commonwealth, but the term
              does not include any political subdivision, municipal or
              other local authority, or any officer or agency of any such
              political subdivision or local authority.

42 Pa.C.S. §102.




(continued…)

              (a) General rule.--The Commonwealth Court shall have original
              jurisdiction of all civil actions or proceedings:
                      (1) Against the Commonwealth government, including any
                      officer thereof, acting in his official capacity, except:
                              (i) actions or proceedings in the nature of applications
                              for a writ of habeas corpus or post-conviction relief not
                              ancillary to proceedings within the appellate
                              jurisdiction of the court;
                              (ii) eminent domain proceedings;
                              (iii) actions or proceedings conducted pursuant to
                              Chapter 85 (relating to matters affecting government
                              units);
                              (iv) actions or proceedings conducted pursuant to the
                              act of May 20, 1937 (P.L. 728, No. 193), referred to as
                              the Board of Claims Act;[] and
                              (v) actions or proceedings in the nature of trespass as
                              to which the Commonwealth government formerly
                              enjoyed sovereign or other immunity and actions or
                              proceedings in the nature of assumpsit relating to such
                              actions or proceedings in the nature of trespass.

42 Pa.C.S. §761(a)(1).


                                                14
               The parties do not dispute that this language excludes Commissioners
from being construed as part of the “Commonwealth government” or any “officer” of
the “Commonwealth government.”               However, while the Attorney General is an
“officer” of the Commonwealth, this alone is not sufficient to establish jurisdiction.
As we have held, “[t]he mere naming, however, of the Commonwealth or its officers
in an action does not conclusively establish this [C]ourt’s jurisdiction, and the joinder
of such parties when they are only tangentially involved is improper.” Pennsylvania
School Boards Association, Inc. v. Commonwealth Association of School
Administrators, Teamsters Local 502, 696 A.2d 859, 867 (Pa. Cmwlth. 1997)
(PSBA), appeal dismissed, 704 A.2d 631 (Pa. 1998). Instead, for this Court to have
original jurisdiction over a suit against the Commonwealth and another, non-
Commonwealth party, the Commonwealth or one of its officers must be an
indispensable party to the action. See Ballroom, LLC v. Commonwealth, 984 A.2d
582, 588 (Pa. Cmwlth. 2009); Piper Aircraft Corporation v. Insurance Company of
North America, 417 A.2d 283, 285 (Pa. Cmwlth. 1980).
               A party is indispensable when “his or her rights are so connected with
the claims of the litigants that no decree can be made without impairing those rights.”
Rachel Carson Trails Conservancy, Inc. v. Department of Conservation and Natural
Resources of the Commonwealth, 201 A.3d 273, 279 (Pa. Cmwlth. 2018) (citing HYK
Construction Company, Inc. v. Smithfield Township, 8 A.3d 1009, 1015 (Pa. Cmwlth.
2010)).9 “Thus, the main inquiry for determining whether a party is indispensable
involves whether justice can be accomplished in the absence of the party.” Id.


       9
          See also Ballroom, 984 A.2d at 558 (“In general, an indispensable party is one whose
interests are so connected with the litigant's claim that no relief can be granted without infringing
upon that party’s rights. A Commonwealth party may be declared an indispensable party when
meaningful relief cannot conceivably be afforded without the Commonwealth party's direct
involvement in the action.”) (citations omitted).


                                                 15
Significantly, “where a petitioner ‘seeks absolutely no relief’ from the
Commonwealth party, and the Commonwealth party’s involvement is only
‘minimal,’ we have held that it is not an indispensable party.” Rachel Carson Trails
Conservancy, 201 A.3d at 280 (quoting Perkasie Borough Authority v. Hilltown
Township Water and Sewer Authority, 819 A.2d 597, 602 (Pa. Cmwlth. 2003)).
              While the Attorney General has a general duty to uphold the laws of this
Commonwealth, this fact, standing alone, is insufficient to render him a proper
respondent in this action. See Wagaman v. Attorney General of the Commonwealth
of Pennsylvania, 872 A.2d 244, 246-47 (Pa. Cmwlth. 2005).              In order for the
Attorney General to be an indispensable party, the statute at issue “must give him
powers or duties with respect to the law’s enforcement or administration.” Id. at 247.
“In other words, in order to bring suit against the Attorney General, the Attorney
General must be the official who is charged with the enforcement and administration
of [the statute at issue].” Id. However, at the same time, the role of the Attorney
General in the disputed provisions of the statutory scheme must be more than
“minimal” or merely “ministerial” in nature. See Rachel Carson Trails Conservancy,
201 A.3d at 280; Perkasie Borough Authority, 819 A.2d at 600, 602 (holding that in
dispute involving agreement between township and water authority, the Pennsylvania
Department of Environmental Protection was not an indispensable party where there
was no claim raised against it and its involvement in implementation of agreement
was “minimal”); see also E-Z Parks, Inc. v. Philadelphia Parking Authority, 521
A.2d 71, 74 (Pa. Cmwlth. 1987) (holding that “the Commonwealth need not be joined
as an indispensable party where its interests or rights are only tangentially involved in
the litigation”).
              Here, the Attorney General is not an indispensable party to the instant
action. The amended PFR reflects that the sole request for relief against the Attorney
General comes in Count I, requesting that we “declare that only [the Controller] and
                                           16
[the] Attorney General [] have authority under the [Forfeiture Act] to audit or
investigate [Stedman’s] use of [Forfeiture Act] funds.” (PFR ¶98a.) Besides this
request for relief, the only material allegation in the amended PFR that pertains
relevantly to the Attorney General is located in paragraph 46. This averment alleges
that the Commissioners’ “audit is impermissible because it (1) usurps authority that is
only held, by statute, by the Controller and the Attorney General, see 42 Pa.C.S.
§5803(j); and (2) seriously risks a violation of the express confidentiality provisions
in Section 5803 concerning forfeiture proceeds. See 42 Pa.C.S. §5803(j), (k)(2).”
(PFR ¶46.)
             However, by its very terms, section 5803(j) mandates that a “county,”
through its “controller, board of auditors or other appropriate auditor and the district
attorney,” must create an “annual audit of all forfeited property and proceeds,”
which “shall be submitted to the Office of the Attorney General.”           42 Pa.C.S.
§5803(j) (emphasis added).       In addition, the county “shall report all forfeited
property and proceeds . . . and the disposition of the property . . . to the Attorney
General.” Id. (emphasis added). This language makes clear that it is the county, and
not the Attorney General, that is charged with creating the audit of and reporting all
forfeited property and proceeds. Hence, we cannot agree with Stedman’s assertion
that the Attorney General has the authority under the Forfeiture Act, 42 Pa.C.S.
§5803(j), to audit or investigate the use of forfeiture funds.
             Based upon this statutory provision, we can discern no power granted by
the General Assembly to the Attorney General under the Forfeiture Act that would
permit the Attorney General to conduct an “audit” of the county’s annual report let
alone an audit under the circumstances alleged in this case.         In our view, the
Commissioners have correctly characterized the Attorney General as “merely the
recipient” of the county’s annual audit. (Commissioners’ Brief at 13-14.) The
Attorney General, by virtue of the statutory language is not an active participant in
                                            17
the auditing process itself, or the creation of the county’s annual audit of its use of
Forfeiture Act funds. The Forfeiture Act also does not grant the Attorney General the
enforcement authority to review or otherwise assess the propriety of the substantive
content of and/or the accounting/procedural process used to create the county’s
annual audit. Nor does the Forfeiture Act charge the Attorney General with the
responsibility to oversee the relationship between the District Attorney and the
county officials when creating the audit and to commence suit when there is a
dispute among them regarding their statutory roles and constitutional authority to
ensure that the separation of powers are maintained. Further, as previously
mentioned, although the Attorney General has a general duty to uphold the law, in
this case the Forfeiture Act is simply not enough to vest this Court with original
jurisdiction. See Wagaman, 872 A.2d at 246-47.
             Nonetheless, Stedman asserts that the Attorney Generally essentially
“implements” the Forfeiture Act because, pursuant to section 5803(k), he is required
to prepare and “annually submit a report to” certain enumerated Committees of the
General Assembly. 42 Pa.C.S. §5803(k). Stedman also points out that under section
5803(k)(2), the Attorney General is obligated to “adopt procedures and guidelines,
which shall be public, governing the release of information by the Attorney General
or the district attorney to protect the confidentiality of forfeited property or proceeds
used in ongoing law enforcement activities.” 42 Pa.C.S. §5803(k)(2).
             However, given the nature of Stedman’s claims, the Attorney General’s
duties in the above-mentioned regards are not implicated in the issue squarely before
this Court. To recapitulate, Stedman seeks declarations that his use of Forfeiture Act
funds is not subject to review or oversight by the Commissioners (Count I), that his
employment actions are not subject to review or oversight by the Commissioners
(Count II), and that he is constitutionally and statutorily entitled to payment of his
attorney’s fees and legal costs incurred as a result of this litigation (Count III).
                                           18
Consequently, all three counts listed in the amended PFR involve what the
Commissioners appropriately refer to as “a purely local, political feud among
Lancaster County government officials.”         (Commissioners’ Brief at 2.)      In the
specific and unique context of the claims asserted by Stedman and their supporting
factual allegations, the Attorney General’s adoption of procedures and guidelines to
protect the confidentiality of information under the Forfeiture Act is not at issue; that
is, any alleged “risk” or harm to confidentiality is too tenuous and speculative to be
deemed plausible. In short, there are no allegations in the amended PFR that concern
the confidentiality of the reports generated by the Attorney General under the
Forfeiture Act and, assuming Stedman’s claims are meritorious, a court could afford
him meaningful relief without the Attorney General’s involvement in the action.
                Moreover, in light of the gist of Stedman’s claims, the fact that the
Attorney General must prepare and “annually submit a report to” certain enumerated
Committees of the General Assembly is a duty that can only be considered as
entailing minimal involvement by the Attorney General on a matter that is ministerial
in nature. Importantly, there are no averments in the amended PFR that touch upon
the role of the Attorney General in submitting a report to the Committees of the
General Assembly after the county submits a report to the Attorney General. The
county also has no statutory basis or authority to challenge the mathematical and/or
substantive accuracy of the report created by the Attorney General and submitted to
the Committees. Cf. Dunbar v. Pennsylvania State Police, 902 A.2d 1002, 1003-05
(Pa. Cmwlth. 2006) (concluding that the Pennsylvania State Police (PSP) was an
indispensable party where the Criminal History Record Information Act (CHRIA)10
provided an individual with a right to “challenge . . . the accuracy and completeness
of his criminal history record information” and the PSP was statutorily “responsible

      10
           18 Pa. C.S. §§9101-9183.


                                           19
for the “collection, compilation, maintenance and dissemination of criminal history
record information”). Moreover, as stated above, the General Assembly has not
vested the Attorney General with a specific enforcement role under the Forfeiture Act
with respect to the process and result of the audit that the Controller, the
Commissioners, and/or the District Attorney creates.
              As we have held, Commonwealth officials “may be proper parties when
their authority to implement or enforce a statute is in question or when their own
actions are at issue.” Howard v. Commonwealth, 957 A.2d 332, 335 (Pa. Cmwlth.
2008). Such is not the case here. Based upon the lack of a direct link between the
Attorney General and the legal disputes between Stedman, the Controller, and the
Commissioners, and the fact that the claims do not involve any of the duties of the
Attorney General under the Forfeiture Act, we find our decision in PSBA to be
instructive and to provide guidance.           In that case, school boards and districts
(collectively, Schools) challenged what was commonly known as Act 105,11 which
provided for collective bargaining between school administrators employed by school
districts in cities of the first class, and sought to declare the statute unconstitutional or
that its provisions did not apply to them.             Attempting to invoke our original
jurisdiction, the Schools named the Secretary of Education as a respondent. In
concluding that the nature of the legal dispute was inherently local, being between the
Schools and the unions, and that the Secretary was not an indispensable party to the
action, this Court stated:

              [The Schools] argue that the Secretary of Education is an
              indispensable party because “this suit concerns the key
              issue of collective bargaining with regard to one of the
              Commonwealth’s school districts over which he

       11
          Act of April 9, 1929, P.L. 177, as amended, added by the Act of July 11, 1996, P.L. 619,
71 P.S. §371.


                                               20
            oversees[,]” and the declaration sought “in the future could
            have consequences for the other school districts in the
            Commonwealth.” Such an interest, which is speculative at
            best, simply is too remote to make the Secretary of
            Education an indispensable party to this action.

            The Secretary of Education has no power or duty to
            enforce, implement or administer Act 105, the disputed
            provisions of which affect only the District and its
            administrators.    While Act 105 does require school
            administrators to notify the Secretary of Education when
            they are involved in binding interest arbitration under the
            Act, [] the Act imposes no duty upon the Secretary to act
            thereon or to enforce any of the provisions of Act 105.
            Because the Secretary of Education does not claim any
            interest that would be affected by the declaration sought,
            and relief can be granted without infringing upon any
            asserted rights of the Secretary, he is not an indispensable
            party to the [Schools’] action.
PSBA, 696 A.2d at 867-68 (internal citations omitted).
            At its core, the alleged legal wrongs in the counts contained in the
amended PFR are no different than the nature of the claims in PSBA. In both
instances, the legal disputes were and are localized and the Commonwealth
government official was and is only tangentially involved in the dispute, possessing
no power or duty to enforce or administer the statutory provisions that were and are at
issue. Quite simply, the statutory provisions that are implicated here, sections of The
County Code, and the relevant subparts of section 5803 of the Forfeiture Act, pertain
solely to the conduct, duties, and responsibilities of the Commissioners and the
Controller, and not the Attorney General.       Therefore, given the foregoing, we
conclude that the Attorney General’s rights are not “so connected with the claims of
[Stedman] that no decree can be made without impairing [the Attorney General’s]
rights.” Rachel Carson Trails Conservancy, 201 A.3d at 279. Accordingly, we
sustain the Commissioners’ preliminary objection asserting that this Court lacks
original subject matter jurisdiction over the amended PFR.

                                          21
            Due to our disposition, we need not address the other preliminary
objections of the Commissioners. Lacking original jurisdiction over any claim in this
matter, we necessarily do not possess ancillary jurisdiction over any claim in this
matter. See section 761(c) of the Judicial Code, 42 Pa. C.S. §761(c) (vesting this
Court with “ancillary jurisdiction over any claim or other matter which is related to a
claim or other matter otherwise within its exclusive original jurisdiction” (emphasis
added)); Bowers v. T-Netix, 837 A.2d 608, 611 (Pa. Cmwlth. 2003) (concluding that
where this Court did not “possess original jurisdiction over [the petitioner’s] claims
seeking review of the actions of the Department, as a Commonwealth agency,” this
Court “no longer ha[d] a basis for exercising ancillary jurisdiction over [the
petitioner’s] claims against [non-Commonwealth parties]”).        Finally, rather than
dismissing Stedman’s amended PFR, this Court, under the authority of section
5103(a) of the Judicial Code, 42 Pa.C.S. §5103(a), and Pa.R.A.P. 751, will transfer
this matter to the Court of Common Pleas of Lancaster County. See, e.g., Seitel Data,
Ltd. v. Center Township, 92 A.3d 851, 864 (Pa. Cmwlth. 2014); E-Z Parks, Inc. v.
Larson, 498 A.2d 1364, 1369 (Pa. Cmwlth. 1985).




                                           ________________________________
                                           PATRICIA A. McCULLOUGH, Judge



Judges Brobson and Fizzano Cannon did not participate in this decision.




                                          22
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Craig Stedman, in his Official Capacity     :
as Lancaster County District                :
Attorney,                                   :
             Petitioner                     :
                                            :   No. 146 M.D. 2019
             v.                             :
                                            :
Lancaster County Board of                   :
Commissioners; Joshua Parsons, in his       :
Official Capacity as Chairman of the        :
Lancaster County Board of                   :
Commissioners; Dennis Stuckey, in his       :
Official Capacity as Vice-Chairman          :
of the Lancaster County Board of            :
Commissioners; Craig Lehman, in his         :
Official Capacity as Lancaster County       :
Commissioner,                               :
            Respondents                     :
                                            :
Joshua Shapiro, in his Official Capacity    :
as Pennsylvania Attorney General; and       :
Brian Hurter, in his Official Capacity as   :
Lancaster County Controller,                :
            Non-adverse Respondents         :


                                      ORDER

             AND NOW, this 20th day of November, 2019, the preliminary
objection filed by Lancaster County Board of Commissioners, and Joshua Parsons,
Dennis Stuckey, and Craig Lehman, in their official capacities, pertaining to lack
of subject matter jurisdiction, is SUSTAINED.
             Because this Court lacks subject matter jurisdiction over the claims
asserted in the amended petition for review, filed by Craig Stedman, in his official
capacity as District Attorney of Lancaster County, we TRANSFER the above-
captioned matter to the Court of Common Pleas of Lancaster County.              The
Prothonotary of this Court shall transmit the record of the above proceedings to the
Prothonotary of the Court of Common Pleas of Lancaster County, together with a
copy of this opinion and order and a certified copy of docket entries.



                                           ________________________________
                                           PATRICIA A. McCULLOUGH, Judge